United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                     F I L E D
                           UNITED STATES COURT OF APPEALS
                                                                                       June 5, 2003
                                    FIFTH CIRCUIT
                                                                                 Charles R. Fulbruge III
                                       _________________                                 Clerk
                                           No. 02-20895

                                       (Summary Calendar)
                                       _________________


SELENA GORDON, also known as Jazmine; STEPHANIE MCDANIEL, also known as Simone;
CHRISTINA SEARD,


                               Plaintiffs-Appellees,

versus


JKP ENTERPRISES INC., doing business as Caligula XXI, JERRY S. PAYNE, Individually and in
his Official Capacity,


                               Defendants-Appellants.



                           Appeal from the United States District Court
                               For the Southern District of Texas
                                         H-99-CV-138



Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

         Defendants JKP Enterprises, Inc., and Jerry S. Payne appeal the district court’s award of




         *
               Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
attorneys fees to plaintiffs Selena Gordon, Stephanie McDaniel, and Christina Seard. Based on our

review of the record, we conclude that the district court did not err in determining the award of

attorney’s fees in this case. Therefore, the district court’s decision is AFFIRMED.




                                               -2-